 UNITED TECHNOLOGIES CORP.United Technologies Corporation and AeronauticalIndustrial District 91, International Associationof Machinists & Aerospace Workers, AFL-CIOand Local Lodge 1746, International Associa-tion of Machinists and Aerospace Workers,AFL-CIOHamilton Standard Division, United TechnologiesCorporation and District 91, International Asso-ciation of Machinists and Aerospace Workers,AFL-CIO. Cases 39-CA-756, 39-CA-758, and39-CA-96819 January 1984DECISION AND ORDEROn 30 September 1982 Administrative LawJudge Raymond P. Green issued the attached deci-sion. The Respondent filed exceptions and a sup-porting brief, and the General Counsel filed cross-exceptions and a supporting brief.The Board has considered the decision and therecord in light of the exceptions, cross-exceptions,and briefs and has decided to affirm the judge's rul-ings, findings,' and conclusions only to the extentconsistent with this Decision and Order.The complaint in Case 39-CA-758 alleges thatthe Respondent violated Section 8(a)(1) by inform-ing employee Slamon that she was being denied apromotion because she had filed numerous griev-ances in the past. The judge found, and we agree,that the Respondent did not violate Section 8(a)(l)as alleged. Accordingly, the complaint in Case 39-CA-758 is dismissed in its entirety.The complaint in Case 39-CA-968 alleges thatthe Respondent violated Section 8(a)(1) by threat-ening employee Sherfield with disciplinary action ifshe persisted in processing a grievance to thesecond step. At the hearing, the Respondent deniedthat it had violated Section 8(a)(X1) as alleged andargued that, in any event, since the dispute wascognizable under the grievance-arbitration provi-sions of the parties' collective-bargaining agree-ment, it should be resolved pursuant to those pro-visions. Accordingly, the Respondent urged theBoard to defer the exercise of its jurisdiction in thismatter to the grievance-arbitration machinery. Thejudge, relying on General American TransportationCorp., 228 NLRB 808 (1977), rejected the Re-spondent's contention because the conduct com-plained of constituted an alleged violation of Sec-tion 8(a)(1). The judge correctly applied existing' The General Counsel has excepted to some of the judge's credibilityfindings. The Board's established policy is not to overrule an administra-tive law judge's credibility resolutions unless the clear preponderance ofall the relevant evidence convinces us that they are incorrect. StandardDry Wall Productrs, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir1951). We have carefully examined the record and find no basis for re-versing the findings.268 NLRB No. 83Board precedent to the facts of this case. Becausewe have decided to overrule General AmericanTransportation, however, we do not adopt thejudge's recommendations.On 6 November 1981 the Union filed a third-stepgrievance alleging that the Respondent, through itsgeneral foreman, Peterson, intimidated, coerced,and harassed shop steward Wilson and employeeSherfield at a first-step grievance meeting bythreatening disciplinary action against Sherfield ifshe appealed her grievance to the second step.2The remedy the Union sought was that "the Com-pany immediately stop these contract violationsand General Foreman Roger Peterson be properlydisciplined and reinstructed for his misuse, abuse,and violation of the contract." The Respondentdenied the Union's grievance at the third step, andthe Union withdrew it on 27 January 1982 "with-out prejudice." The next day, the Respondent filedits own grievance alleging that "[n]otwithstandingthe union's mistake in its allegations concerningGeneral Foreman Peterson, it has refused to with-draw, with prejudice, its grievance." The Uniondenied the Respondent's grievance, and the Re-spondent appealed to the fourth step. Following afourth-step meeting, the Union again denied theRespondent's grievance and refused the Respond-ent's request that the matter be submitted to arbi-tration. Thereafter, the Union filed the charge inCase 39-CA-968.The Respondent and the Union were parties to acollective-bargaining agreement which was effec-tive from 24 April 1978 through 24 April 1983. Ar-ticle VII of the contract establishes a grievanceprocedure3that includes an oral step, four writtensteps, and an arbitration provision that calls forfinal and binding arbitration.42 The grievance that was the subject of the first-step meeting allegedthat Sherfield had been "repeatedly harassed, intimidated, and discrimi-nated against" by her foreman, Cote, and that Cote had engaged in an"act of aggressiol" against her. The act of aggression referred to an inci-dent in which Cote had responded to Sherfield's request for certain partsby allegedly tossing a bag of parts weighing approximately one-third ofan ounce at her workbench. At some point during the first-step meeting,Cote apologized to Sherfield, whereupon General Foreman Petersondenied the grievance and urged everyone to return to work. Shop stew-ard Wilson and Sherfield indicated that they would appeal the grievanceto the second step. Peterson then told Sherfield that the Company hadbeen nice to her and that they had not disciplined her in the past becauseof her rejects. Wilson stated that Peterson's statement could be construedas a threat. Peterson denied that he was threatening Sherfield; rather, hesaid he was merely telling Sherfield what could and would happen.a Art. VIl, sec. 1, states in pertinent part:In the event that a difference arises between the company, the union,or an) employee concerning the interpretation, application or com-pliance with the provisions of this agreement, an earnest effort willbe made to resolve such difference in accordance with the followingprocedure which must be followed.4 Art. Vll, sec. 3(a), states in relevant part:[T]he following grievances, if not settled at Written Step 4 of Sec-tion I of this Article, shall be submitted to arbitration upon requestContinued557 DECISIONS OF NATIONAL LABOR RELATIONS BOARDArbitration as a means of resolving labor dis-putes has gained widespread acceptance over theyears and now occupies a respected and firmly es-tablished place in Federal labor policy. The reasonfor its success is the underlying conviction that theparties to a collective-bargaining agreement are inthe best position to resolve, with the help of a neu-tral third party if necessary, disputes concerningthe correct interpretation of their contract. Con-gressional intent regarding the use of arbitration isabundantly clear:Final adjustment by a method agreed upon bythe parties is hereby declared to be the desira-ble method for settlement of grievance dis-putes arising over the application or interpreta-tion of an existing collective-bargaining agree-ment.5It is this congressional mandate on which the Su-preme Court has consistently relied in sanctioningarbitration as a preferred instrument for preservingindustrial peace.6Similarly, the concept of judicial and administra-tive deference to the arbitral process and thenotion that courts should support, rather than inter-fere with, this method of dispute resolution havebecome entrenched in American jurisprudence.Over the years, the Board has played a key role infostering a climate in which arbitration could flour-ish. Thus, as early as 19437 the Board announcedits sympathy with the concept of prospective defer-ence to contractual grievance machinery. In Con-solidated Aircraft the Board stated:We are of the opinion ...that it will not ef-fectuate the statutory policy of "encouragingthe practice and procedure of collective bar-of either party hereto filed in accordance with the provisions of thisArticle.I. A grievance alleging violation of Article IV ....3. A grievance alleging violation of Section 1 ...of ArticleVII.Art. VII, sec. 3(d), states:[T]he decision of the arbitrator shall be supported by substantial evi-dence on the record as a whole and shall be final and conclusive andbinding upon all employees, the company and the union.Art. IV states in pertinent part:The company and the union recognize that employees covered bythis agreement may not be discriminated against in violation of theprovisions of the Labor Management Relations Act, 1947, as amend-ed, Title Vll of the Civil Rights Act of 1964, as amended, the AgeDiscrimination in Employment Act of 1967, as amended, and theVocational Rehabilitation Act of 1973.5 Sec. 203(d) of the Act, 29 U.S.C. § 173(d) (1976).Steelworkers v. American Mfg. Co., 363 U.S. 564 (1960); Steelworkers v.Warrior & GulfNavigation Co., 363 U.S. 574 (1960); Steelworkers v. Enter-prise Wheel & Car Corp., 363 U.S. 593 (1960) (commonly referred to col-lectively as the Steelworkers Trilogy). See also Textile Workers v. LincolnMills, 353 U.S. 448 (1957).7 Consolidated Aircraft Corp., 47 NLRB 694, 706 (1943), enfd. in perti-nent part 141 F.2d 785 (9th Cir. 1944).gaining" for the Board to assume the role ofpolicing collective contracts between employ-ers and labor organizations by attempting todecide whether disputes as to the meaning andadministration of such contracts constituteunfair labor practices under the Act. On thecontrary, we believe that parties to collectivecontracts would thereby be encouraged toabandon their efforts to dispose of disputesunder the contracts through collective bargain-ing or through the settlement procedures mu-tually agreed upon by them, and to remit theinterpretation and administration of their con-tracts to the Board. We therefore do not deemit wise to exercise our jurisdiction in such acase, where the parties have not exhaustedtheir rights and remedies under the contract asto which the dispute has arisen.The Board endowed this sound approach withrenewed vigor in the seminal case of Collyer Insu-lated Wire,8in which the Board dismissed a com-plaint alleging unilateral changes in wages andworking conditions in violation of Section 8(a)(5)in deference to the parties' grievance-arbitrationmachinery. The Collyer majority articulated severalfactors favoring deferral: The dispute arose withinthe confines of a long and productive collective-bargaining relationship; there was no claim of em-ployer animosity to the employees' exercise of pro-tected rights; the parties' contract provided for ar-bitration in a very broad range of disputes; the ar-bitration clause clearly encompassed the dispute atissue; the employer had asserted its willingness toutilize arbitration, to resolve the dispute; and thedispute was eminently well suited to resolution byarbitration. In these circumstances, deferral to thearbitral process merely gave full effect to the par-ties' agreement to submit disputes to arbitration. Inessence, the Collyer majority was holding the par-ties to their bargain by directing them to avoid sub-stituting the Board's processes for their own mutu-ally agreed-upon method for dispute resolution.The experience under Collyer was extremelypositive. The Collyer deferral doctrine was en-dorsed by the courts of appeals9and was quotedfavorably by the Supreme Court.'°In the yearsfollowing the issuance of Collyer the Board furtherrefined the deferral doctrine and applied it to othersituations. In National Radio" l the Board extendedthe deferral policy to cases involving 8(a)(3) allega-tions. In that case the complaint alleged, inter alia,s 192 NLRB 837 (1971).9 See Columbus Printing Pressmen Union 252 (R. W Page Corp.), 219NLRB 268 (1975), for a list of court opinions approving Collyer.0 Arnold Co. v. Carpenters, 417 U.S. 12, 16-17 (1974).VL National Radio Co., 198 NLRB 527 (1972).558 UNITED TECHNOLOGIES CORP.the disciplinary suspension and discharge of anactive union adherent in violation of Section 8(a)(3)as well as various changes in terms and conditionsof employment in violation of Section 8(a)(5).Thus, that case presented a situation where the res-olution of the unilateral change issues by an arbi-trator would not necessarily have resolved the8(a)(3) issues raised by the complaint. Nevertheless,the Board decided that deferral to the grievanceprocedure prior to the issuance of the arbitrator'saward was warranted. The Board concluded thatthe same fundamental considerations were presentin National Radio as in Collyer:Here, as there, an asserted wrong is remediablein both a statutory and a contractual forum.Both jurisdictions exist by virtue of congres-sional action, and our duty to serve the objec-tives of Congress requires that we seek a ra-tional accommodation within that duality. Wemay not abdicate our statutory duty to preventand remedy unfair labor practices. Yet, oncean exclusive agent has been chosen by employ-ees to represent them, we are charged with aduty fully to protect the structure of collectiverepresentation and the freedom of the partiesto establish and maintain an effective and pro-ductive relationship.In this context, abstention simply cannot beequated with abdication. We are, instead, ad-juring the parties to seek resolution of theirdispute under the provisions of their own con-tract and thus fostering both the collective re-lationship and the Federal policy favoring vol-untary arbitration and dispute settlement.12Following National Radio, the Board routinelydismissed complaints alleging violations of Section8(a)(3) and (1) in deference to the arbitral forum.13Of particular significance was the application of theCollyer deferral doctrine in United Aircraft'4inwhich the Board overruled the administrative lawjudge's conclusion that the history of unfair laborpractices combined with the violations alleged inthat case rendered deferral inappropriate. TheBoard stated:Being keenly aware of the limited resourcesof this Agency, we are not particularly desir-ous of inviting any labor organization ...to12 Id. at 531.L3 See, e.g., Jemco, 203 NLRB 305 (1973); see also Postal Service, 210NLRB 560 (1974)." United Aircraft Corp., 204 NLRB 879 (1973), enfd. sub nom. Lodges700, 743,. 1746, Machinists v. NLRB, 525 F.2d 237 (2d Cir. 1975). Thecourt of appeals specifically noted that union animus would not be a con-trolling factor in deciding whether to defer to arbitration unless thatanimus might prevent successful arbitration of the dispute in question.The court also stated at 239, "The validity of the Collyer doctrine is nolonger seriously in doubt."bypass their [sic] own procedures and to seekadjudication by this Board of the innumerableindividual disputes which are likely to arise inthe day-to-day relationship between employeesand their immediate supervisors .... When alabor organization seeks instead to have us re-solve each dispute, we think it proper to re-quire it, before invoking our services, initiallyto invoke the available voluntary machinery.[204 NLRB at 880.]Despite the universal judicial acceptance of theCollyer doctrine, however, the Board in GeneralAmerican Transportation 5abruptly changed courseand adopted a different standard for arbitral defer-ral, one that we believe ignores the importantpolicy considerations in favor of deferral. Indeed,by deciding to decline to defer cases alleging viola-tions of Sections 8(a)(1) and (3) and 8(b)(1)(A) and(2), the General American Transportation majorityessentially emasculated the Board's deferral policy,a policy that had favorably withstood the tests ofjudicial scrutiny and of practical application. Andthey did so for reasons that are largely unsupporta-ble. Simply stated, Collyer worked well because itwas premised on sound legal and pragmatic consid-erations. Accordingly, we believe it deserves to beresurrected and infused with renewed life.It is fundamental to the concept of collectivebargaining that the parties to a collective-bargain-ing agreement are bound by the terms of their con-tract. Where an employer and a union have volun-tarily elected to create dispute resolution machin-ery culminating in final and binding arbitration, it iscontrary to the basic principles of the Act for theBoard to jump into the fray prior to an honest at-tempt by the parties to resolve their disputesthrough that machinery. For dispute resolutionunder the grievance-arbitration process is as mucha part of collective bargaining as the act of negoti-ating the contract.16In our view, the statutorypurpose of encouraging the practice and procedureof collective bargaining is ill-served by permittingthe parties to ignore their agreement and to peti-tion this Board in the first instance for remedialrelief. In his concurring opinion in Collyer, formerBoard Member Brown stated:Certainly great damage could be done to theentire system of grievance arbitration, and tothe process of collective bargaining, if partiesbelieved they could ignore an agreed-upon15 228 NLRB 808, supra.l6 The Supreme Court stated in Steelworkers v. Warrior & Gulf Vaviga-tion Co., 363 U.S. at 578, that "arbitration of labor disputes under collec-tive bargaining agreements is part and parcel of the collective bargainingprocess itself"559 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmethod of settling disputes. Since in mostcases deferring to arbitration will encouragecollective bargaining, the Board, in carryingout the Act's purpose, should see that full playis given to the arbitral process. 17Contrary to the notion of the majority in GeneralAmerican Transportation, deferral is not akin to ab-dication. It is merely the prudent exercise of re-straint, a postponement of the use of the Board'sprocesses to give the parties' own dispute resolu-tion machinery a chance to succeed. The Board'sprocesses may always be invoked if the arbitralresult is inconsistent with the standards of Spiel-berg.'8As the Supreme Court noted in Carey v.Westinghouse Corp., 375 U.S. 261, 272 (1964):By allowing the dispute to go to arbitrationits fragmentation is avoided to a substantialextent; and those conciliatory measures whichCongress deemed vital to "industrial peace"...and which may be dispositive of theentire dispute, are encouraged. The superiorauthority of the Board may be invoked at anytime. Meanwhile the therapy of arbitration isbrought to bear in a complicated and troubledarea.The Collyer policy we embrace today is one thathas been applied with the rule of reason. In theirdissenting opinion in General American Transporta-tion, supra, former Members Penello and Waltherobserved:The Board has not deferred cases to arbitra-tion in an indiscriminate manner, nor has itbeen insensitive to the statutory rights of em-ployees in deciding whether to defer andwhether to give effect to an arbitration award.The standard it has used is reasonable beliefthat arbitration procedures would resolve thedispute in a manner consistent with the criteriaof Spielberg. Thus, it has refused to deferwhere the interests of the union which mightbe expected to represent the employee filingthe unfair labor practice charge are adverse tothose of the employee, or where the respond-ent's conduct constitutes a rejection of theprinciples of collective bargaining. And where,after deferral, the respondent has refused to'? Collyer Insulated Wire, supra, 192 NLRB at 844.Contrary to our dissenting colleague's assertion, the pre-arbitral defer-ral policy articulated herein does not constitute a waiver of employees'statutory rights nor does it "force individual employees to litigate statuto-ry rights in a contractual forum." Nothing in this decision diminishes theright of employees to seek statutory relief for alleged unfair labor prac-tices. We simply hold that where contractual grievance-arbitration proce-dures have been invoked voluntarily we shall stay the exercise of theBoard's processes in order to permit the parties to give full effect tothose procedures.18 Spielberg Mfg. Co., 112 NLRB 1080 (1955)proceed to arbitration, the Board has rescindedthe deferral and decided the case on themerits. Finally, if for any reason the arbitra-tor's award fails to meet the Spielberg stand-ards, as for example, that it is repugnant to thepolicies of the Act, the Board will not give iteffect. 9[Citation omitted.]We shall continue to be guided by these principles.The facts of the instant case make it eminentlywell suited for deferral. The dispute centers on astatement a single foreman made to a single em-ployee and a shop steward during the course of aroutine first-step grievance meeting allegedly con-cerning possible adverse consequences that mightflow from a decision by the employee to processher grievance to the next step. The statement is al-leged to be a threat violative of Section 8(a)(1). Itis also, however, clearly cognizable under thebroad grievance-arbitration provision of sectionVII of the collective-bargaining agreement.20Moreover, the Respondent has expressed its will-ingness, indeed its eagerness, to arbitrate the dis-pute.21In view of the foregoing, we believe it wouldbest effectuate the purposes and policies of the Actto defer this case to the arbitral forum. According-ly, we conclude that the issues raised by the com-plaint in Case 39-CA-968 should be deferred to thegrievance-arbitration provisions of the collective-bargaining agreement under the principles of Col-lyer, supra, and National Radio, supra. We shall soorder.22ORDERThe complaint is dismissed, provided that:19 General American Transportation Corp., supra at 817.20 In this regard, we note that art IV of the contract states that "thecompany and the union recognize that employees covered by this agree-ment may not be discriminated against in violation of the provisions ofthe Labor Management Relations Act, 1947 as amended ...." It ismanifest, therefore, that the parties contemplated that disputes such as theone here be resolved under the grievance-arbitration machinery.ii Although the instant dispute arose in the context of the processingof another grievance, the alleged misconduct "does not appear to be ofsuch character as to render the use of [the grievance-arbitration] machin-ery unpromising or futile." United Aircraft Corp., 204 NLRB 879, supra.Indeed, both the Respondent and the Union continued to file and processgrievances. Thus the record "demonstrates full acceptance by the partiesof the grievance and arbitration route to the resolution of disputes." Com-munity Convalescent Hospital, 199 NLRB 840, 841 fn. 2 (1972), and "dem-onstrates the existence of a workable and freely resorted to grievanceprocedure," Postal Service, supra, 210 NLRB at 560 fn. 1. Accordingly,we find that Ram Construction Co., 228 NLRB 769 (1977), cited by thejudge, and Joseph T Ryerson & Sons, 199 NLRB 461 (1972), are not con-trolling.22 The Respondent must, of course, waive any timeliness provisions ofthe grievance-arbitration clauses of the collective-bargaining agreementso that the Union's grievance may be processed in accordance with thefollowing Order560 UNITED TECHNOLOGIES CORP.Jurisdiction of this proceeding is hereby retainedfor the limited purpose of entertaining an appropri-ate and timely motion for further considerationupon a proper showing that either (a) the disputehas not, with reasonable promptness after the issu-ance of this Decision and Order, either been re-solved by amicable settlement in the grievance pro-cedure or submitted promptly to arbitration, or (b)the grievance or arbitration procedures have notbeen fair and regular or have reached a resultwhich is repugnant to the Act.MEMBER ZIMMERMAN, dissenting.My colleagues today have caused a fundamentaland unwise change in the relationship between theBoard and private collective-bargaining dispute res-olution systems. In this case, the majority opinionoverrules General American Transportation Corp.,228 NLRB 808 (1977), and returns to the standardof National Radio Co., 198 NLRB 527 (1972), hold-ing that individual employees who allege violationsof Section 8(a)(l) and (3) and Section 8(b)(l)(A)and (2) of the National Labor Relations Act mustfirst litigate their allegations in a private contrac-tual forum, where available. In Olin Corp., 268NLRB No. 86, issued this date, the majority over-rules Suburban Motor Freight, 247 NLRB 146(1980), and considerably expands the range of situa-tions in which the Board will end litigation of anunfair labor practice charge by deferring to an ar-bitration award.I readily acknowledge the existence of a salutaryFederal labor law policy favoring the resolution ofcollective-bargaining disputes through grievanceand arbitration procedures.' I also fully endorsethe Board's general policy of accommodating pri-vate dispute resolution systems, as that policy hasbeen expressed in three landmark cases: SpielbergMfg. Co., 112 NLRB 1080 (1955); Dubo Mfg. Corp.,142 NLRB 431 (1963); and Collyer Insulated Wire,192 NLRB 837 (1971). The decisions made today,however, go well beyond those cases, and makechanges in deferral policy which transgress properlimits on the Board's discretionary authority todefer.2With particular respect to Collyer, the de-termination to "Collyerize" the type of unfair laborpractice claims at issue here needlessly sacrificesbasic safeguards for individual employee rightsunder the Act.Contrary to my colleagues in the majority, Iwould continue to adhere to the law of deferral toI Sec. 203(d), Title II, of the Act; Textile Workers v. Lincoln Mills, 353U.S. 448 (1957); Steelworkers v. American Mfg. Co., 363 U.S. 564 (1960);Steelworkers v. Warrior & Gulf Navigation Co., 363 U.S. 574 (1960); Steel-workers v. Enterprise Wheel & Car Corp., 363 U.S. 593 (1960).2 My criticism of changes in Spielberg policy is set forth in full in mydissenting opinion in Olin Corp., supra.the arbitral process as that law was represented inthe concurring opinion of former ChairmanMurphy in General American Transportation, supra.In accord with that opinion and with the sense ofthe original Collyer decision, I would not deferfrom Board decision-making by forcing partiesthrough contractual grievance and arbitration pro-ceedings unless their unfair labor practice disputesessentially involve the interpretation of a collec-tive-bargaining agreement.The original Collyer decision was limited to hold-ing that the Board could best serve the nationallabor policy favoring grievance and arbitration ma-chinery by withholding its processes and deferringto the arbitral process an essentially contractualdispute about unilateral changes allegedly violatingSection 8(a)(5) of the Act. But in doing this, theCollyer plurality opinion carefully emphasized theparticular circumstances of the case which weighedheavily in favor of that deferral: (1) The disputearose within the confines of a long and productivecollective-bargaining relationship. (2) There was noclaim of enmity by the employer to the employees'exercise of protected rights. (3) The dispute wasone eminently well suited to resolution by arbitra-tion because the contract and its meaning were atthe center of the dispute.3In sum, Collyer contemplated a limited deferraldoctrine for 8(a)(5) cases involving contract inter-pretation issues. It was not until the issuance of Na-tional Radio, supra, that a Board majority aban-doned the well-reasoned limitations of Collyer andadopted a blanket policy of deferring to grievance-arbitration machinery allegations of 8(a)(l) and (3)and 8(b)(l)(A) and (2) violations, involving inter-ference xwith employees' Section 7 rights.In General American Transportation, supra, theBoard overruled National Radio and returned tothe original Collyer deferral policy. Former Chair-man Murphy explained in her determinative con-curring opinion the fundamental reasons for a pre-arbitral deferral policy which distinguishes betweenunfair labor practices involving disputes betweencontracting parties about their collective-bargainingagreement and unfair labor practices involving dis-putes about individual employees' statutory rights:[T]he Board should stay its processes in favorof the parties' grievance arbitration machineryonly in those situations where the dispute is es-sentially between the contracting parties andwhere there is no alleged interference with in-dividual employees' basic rights under Section7 of the Act. Complaints alleging violations ofSection 8(a)(5) and 8(b)(3) fall squarely intoa See 198 NLRB at 842.561 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthis category, while complaints alleging viola-tions of Section 8(a)(3), (a)(l), (b)(l)(A), and(b)(2) clearly do not. As discussed more fullybelow, in the former category the dispute isprincipally between the contracting parties-the employer and the union-while in thelatter the dispute is between the employee onthe one hand and the employer and/or theunion on the other. In cases alleging violationsof Section 8(a)(5) and 8(b)(3), based on con-duct assertedly in derogation of the contract,the principal issue is whether the complained-of conduct is permitted by the parties' con-tract. Such issues are eminently suited to thearbitral process, and resolution of the contractissue by an arbitrator will, as a rule, dispose ofthe unfair labor practice issue. On the otherhand, in cases alleging violations of Section8(a)(l), (a)(3), (b)(l)(A), and (b)(2), althougharguably also involving a contract violation,the determinative issue is not whether the con-duct is permitted by the contract, but whetherthe conduct was unlawfully motivated orwhether it otherwise interfered with, re-strained, or coerced employees in the exerciseof the rights guaranteed them by Section 7 ofthe Act. In these situations, an arbitrator's res-olution of the contract issue will not dispose ofthe unfair labor practice allegation. Nor is thearbitration process suited for resolving em-ployee complaints of discrimination under Sec-tion 7.4Now, after 6 years of experience under the de-ferral policy of General American Transportation,without any intervening judicial criticism, the ma-jority has overruled that case and has returned toNational Radio. The majority cites no specific evi-dence that General American Transportation actual-ly has had any adverse effect on private grievanceand arbitration systems. Instead, the majority justi-fies the Board's return to an overly broad pre-arbi-tral deferral policy by relying on three articles offaith. First, they refer to "the universal judicial ac-ceptance of the Collyer doctrine," acceptancewhich the majority believes encompassed NationalRadio. Second, they rely on the notion that "it isfundamental to the concept of collective bargainingthat the parties to a collective-bargaining agree-ment are bound by the terms of their contract," anotion which the majority believes includes bindingindividual employees to grievance and arbitrationas the only forum of first resort. Finally, the majori-ty believes that deferral under National Radio "ismerely the prudent exercise of restraint, a post-4 228 NLRB at 810-811.ponement of the use of the Board's processes togive the parties' own dispute resolution machinerya chance to succeed. The Board's processes mayalways be invoked if the arbitral result is inconsist-ent with the standards of Spielberg." I find consid-erable fault with the majority's reliance on each ar-ticle.First, the majority opinion overstates the case forits return to National Radio when it attempts toplace this action under the umbrella of the "univer-sal judicial acceptance of the Collyer doctrine."While there is judicial acceptance for the proposi-tion that the Board has broad discretionary author-ity to defer cases to the arbitral process, there is,equally, judicial acceptance of the proposition thatthe Board has broad authority to decline to defer.In this regard, several circuit courts of appealshave approved the Board's determination not todefer under its General American Transportationpolicy. 5Furthermore, judicial precedent strongly indi-cates that the Board's discretion to defer, althoughbroad, is not unlimited. Especially in the area of in-dividual statutory rights, there are signals from thejudiciary that the Board will abuse its discretion bydeferring unfair labor practice claims involvingthose rights to arbitration. For instance, the Dis-trict of Columbia Circuit approved the originalCollyer rule in Electrical Workers IBEW Local 2188v. NLRB, 494 F.2d 1087 (1974), but emphasized at1091 that:This congruence between the contractual dis-pute and the overlying unfair labor practicecharge is significant. If it were not present, theBoard's absention might have constituted notdeference, but abdication.While the national labor policy favoring the pri-vate resolution of disputes that has evolved in aseries of court cases, notably the Steelworkers Tril-ogy, requires the Federal judiciary to give a broaddegree of deference to grievance and arbitrationsystems in the resolution of contract issues, the Su-preme Court has made clear that the same degreeof deference does not apply-indeed cannot be ap-plied-to such systems by the Board (and review-ing courts) where statutory issues are at stake. InNLRB v. Acme Industrial Co., 385 U.S. 432 (1967),the Supreme Court clearly stated at 436-437 thatthe "relationship of the Board to the arbitrationb NLRB v. Container Corp., 649 F.2d 1213 (6th Cir. 1981); Jack Thomp-son Oldsmobile v. NLRB, 684 F.2d 458 (7th Cir. 1982); NLRB v. NortheastOklahoma City Mfg. Co., 631 F.2d 669 (10th Cir. 1980); see also NLRB v.Brotherhood of Railway, Airline A Steamship Clerks, 498 F.2d 1105, 1109-10 (5th Cir. 1974), a pre-General American Transportation case in whichthe court approved the Board's refusal to defer 8(b)(2) and (l)(A) chargesunder Collyer.562 UNITED TECHNOLOGIES CORP.process is of a quite different order. .... Thus, toview the Steelworkers decisions as automatically re-quiring the Board in this case to defer to the pri-mary determination of an arbitrator is to overlookimportant distinctions between those cases and thisone."More recent decisions by the Court indicate thatthe most important distinction between judicial de-ferral to arbitration of contract disputes and Boarddeferral under Collyer involves the existence ofnoncontractual, statutory, individual rights whichthe Board expressly is required to protect. In Bar-rentine v. Arkansas-Best Freight System, 450 U.S.728 (1981), the Court found that statutory rightsunder the Fair Labor Standards Act were not sub-ject to waiver under a contractual grievance-arbi-tration clause. Barrentine in this respect is conso-nant with Alexander v. Gardner-Denver Co., 415U.S. 36 (1974), in which the Court found that stat-utory rights arising under Title VII of the CivilRights Act of 1964 are not deferrable. AlthoughBarrentine and Alexander did not involve statutoryrights arising under the Act, they did involve as-pects of national labor policy and the emphasis tobe given individual employee rights. Both set forththe proposition that the presumption in favor of ar-bitration is not, by itself, sufficient to place statuto-ry rights under the arbitration process.6As theCourt stated in Barrentine, supra at 737:Not all disputes between an employee and hisemployer are suited for binding resolution inaccordance with the procedure established bycollective bargaining. While courts shoulddefer to an arbitral decision where the employ-ee's claim is based on rights arising out of thecollective bargaining agreement, different con-siderations apply where the employee's claimis based on rights arising out of a statute ....Employees' Section 7 rights are public rightscharged to the Board's protection.7As the Su-preme Court, in National Licorice Co., supra at 364,stated, "The Board asserts a public right vested init as a public body, charged in the public interestwith the duty of preventing unfair labor practices."Therefore, by forcing employees to pursue the pri-vate adjudication of their public rights through thearbitration process rather than through the process-es of the Board, my colleagues are actually repudi-ating, rather than applying, the relevant judicialprecedent.With respect to the putative supremacy of obli-gations flowing from the grievance and arbitrationI See Robbins v. Prossers Moving d Storage Co., 700 F.2d 433 (8th Cir.1983).7 Amalgamated Utility Workers v. Edison Co., 309 U.S. 261 (1940); Na-tional Licorice Co. v. NLRB, 309 U.S. 350 (1940).provision of a collective-bargaining agreement, mycolleagues again overstate their case. Implicit intheir reasoning is that an exclusive collective-bar-gaining representative may waive an individual em-ployee's right to seek initial redress of interferencewith Section 7 rights before the Board.8A unionmay, of course, agree to waive some individualstatutory rights.9But in my view a union cannotwaive an individual employee's right to choose astatutory forum in which to initiate and litigate anunfair labor practice issue. Even if it could, such awaiver would have to be a "clear and unmistak-able" one.10Here, however, the majority forces in-dividual employees to litigate statutory rights in acontractual forum and does so without making anydetermination that there has been a "clear and un-mistakable" waiver of the right to resort first andexclusively to the Board. My colleagues simplyassume that the mere existence of a contractualgrievance and arbitration procedure proves awaiver.Finally, it is pure conceit that the deferral doc-trine announced here is mere "prudent restraint"and that Spielberg is a catchall safety net for thoseindividuals whose individual rights are not protect-ed in grievance and arbitration. The arbitrationprocess is not designed to and is not particularlyadept at protecting employee statutory or publicrights. First, a union, without breaching its duty offair representation, might not vigorously support anemployee's claim in arbitration inasmuch as theunion, in balancing individual and collective inter-ests, might trade off an employee's statutory rightin favor of some other benefits for employees inthe bargaining unit as a whole. Second, because ar-bitrators' competency is primarily in "the law ofthe shop, not the law of the land,"" l they may lackthe competency to resolve the statutory issue(s) in-volved in the dispute. Third, even if the arbitratoris conversant with the Act, he is limited to deter-mining the dispute in accordance with the parties'intent under the collective-bargaining agreement.'2Finally, because the arbitrator's function is to effec-tuate the parties' intent rather than to enforce theAct, he may issue a ruling that is inimical to thes The majority erroneously states that its expansive application of Col-lyer neither waives nor even diminishes individual statutory rights. At thevery lest, however, an individual employee's right to elect the statutoryforum first will be waived. Moreover, because "Collyerized" cases aresubject to only a limited review under Spielberg, an individual's right tofull de novo consideration of the statutory issue before the Board willalso be waived.I Metropolitan Edison Co. v. NLRB, 103 S.Ct 1467 (Apr. 4, 1983).10 Id.L Barrentine v. Arkansas-Best Freight System, supra at 743.'2 See Alexander v. Gardner-Denver, supra.563 DECISIONS OF NATIONAL LABOR RELATIONS BOARDpublic policies underlying the Act, thereby depriv-ing an employee of his protected statutory rights.13Although I endorse the Spielberg policy, it is nota catchall justification for withholding Board proc-esses until a reviewable arbitration award has beenmade. In this regard, the District of Columbia Cir-cuit has stated:Our endorsement of the Collyer rule would beincomplete without one further comment.While the Board's promise to overrule arbitra-tion awards which are irregular or repugnantto the Act is a necessary condition to the le-gality of pre-arbitral deferrals, it is not a suffi-cient one. Put another way, the fact that anyultimate award must conform to the policies ofthe Act does not guarantee that deferral itselfis consistent with the Act. '4Even the limited guarantee which Spielberg hasprovided for Collyer becomes less certain when theBoard will no longer require the party seeking de-ferral to an arbitration award to prove that theunfair labor practice issue has been presented toand considered by the arbitrator. Yet that is exactlywhat the Board's postarbitral deferral policy willbe under the new standard announced today inOlin Corp.For all of the foregoing reasons, I dissent fromthe majority's overruling of General AmericanTransportation and its unwarranted extension of theoriginal Collyer doctrine. Assuming, however, thepropriety of the majority's overruling of that case,I believe its decision to defer here is unwarranted.The basis for the alleged violation of Section8(a)(1) in this case is a threat of retaliation againstemployee Sherfield for participating in the griev-ance-arbitration procedure. That the Respondentand the Union have continued to utilize the griev-ance-arbitration procedure has no bearing on thefact that the Respondent is alleged to have unlaw-fully attempted to coerce Sherfield from pursuingher grievance. Therefore, contrary to the majority,I would find controlling the Board's decisions inJoseph T. Ryerson & Sons, 199 NLRB 461 (1972),and North Shore Publishing Co., 206 NLRB 42(1973), involving similar facts, where even the ar-chitects of National Radio refused to defer to thegrievance-arbitration procedure.The majority in Joseph T. Ryerson & Sons, supraat 462, stated:We are constrained to add that the violationwith which this Respondent is charged, ifcommitted, strikes at the foundation of that'S Barrentine v. Arkansas-Best Freight System, supra; and Alexander v.Gardner-Denver, supra." Electrical Workers IBEW Local 2188 v. NLRB, supra at 1091.grievance and arbitration mechanism uponwhich we have relied in the formulation of ourCollyer doctrine. If we are to foster the nation-al policy favoring collective bargaining and ar-bitration as a primary arena for the resolutionof industrial disputes, as we sought to do inCollyer, by declining to intervene in disputesbest settled elsewhere, we must assure our-selves that those alternative procedures are notonly "fair and regular" but that they are orwere open, in fact, for use by the disputants.These considerations caution against our ab-stention on a claim that a respondent hassought, by prohibited means, to inhibit or pre-clude access to the grievance procedures. It isthis consideration which persuades us that theissues of arbitrability and contract coverage,discussed above, should not here be left to res-olution by the arbitrator as might be appropri-ate under other circumstances. [Footnote andcitation omitted.]Accordingly, even were I to join my colleagues inoverruling General American Transportation, Iwould not defer. 15In sum, I would adhere to the principles of Gen-eral American Transportation and not defer to thegrievance-arbitration process where the unfairlabor practice issues concern the statutory rights ofindividual employees, such as in cases alleging vio-lations of Section 8(a)(1) and (3) and Section8(b)(1)(A) and (2) of the Act.15 In addressing the merits of the complaint, I agree with the judgethat the Respondent unlawfully threatened to retaliate against Sherfieldbecause of her desire to pursue the grievance to the second step when ittold Sherfield, after she had refused to withdrew her grievance, that, ineffect, the Respondent had overlooked certain aspects of her work per-formance and conduct in the past, but that it could and would disciplineher in the future.DECISIONSTATEMENT OF THE CASERAYMOND P. GREEN, Administrative Law Judge:These consolidated cases were heard by me in Hartford,Connecticut, on June 23, 24, and 30, 1982. The charge inCase 39-CA-756 was filed on July 23, 1981, by District91 and a complaint in that case was issued by the Offi-cer-in-Charge of Subregion 39 on September 9, 1981.The charge and first amended charge in Case 39-CA-758 were filed by Local Lodge 1746 on July 27, 1981,and September 3, 1981. On September 10, 1981, a com-plaint was issued in Case 39-CA-758 which was thenconsolidated with the complaint in Case 39-CA-756 onSeptember 17, 1981. The charge and first amendedcharge in Case 39-CA-1981, and February 3, 1982. Acomplaint in that case was issued on February 8, 1982.564 UNITED TECHNOLOGIES CORP.Thereafter, on February 8, all three complaints wereconsolidated for hearing.During the trial, the parties agreed to settle, on a non-Board basis, the matters involved in Case 39-CA-756,which alleged a unilateral change in the the health insur-ance coverage for bargaining unit employees at the Re-spondent's East Hartford facility. As the settlement re-solved the problems at issue, the Acting Officer-in-Charge approved the Union's request to withdraw thecharge and moved to have the complaint severed andvoluntarily dismissed. Having reviewed the terms of thesettlement and beleiving that it would effectuate the pur-poses and policies of the Act to approve it, I granted theGeneral Counsel's motion to sever and the concomitantmotion to dismiss the complaint to Case 39-CA-756.The remaning cases raise the following issues:(1) Case 39-CA-758 alleges that on or about February11, 1981, the Respondent by its foreman, Guy Brennen,at its East Hartford facility, "informed its employee Jac-quelyn Slamon that she was being denied a promotionbecause of her union and other concerted protected ac-tivity." It is noted however, that neither the GeneralCounsel nor the Charging Party alleges that Slamon wasactually denied a promotion and they do not seek herpromotion or backpay as a remedy in the event that thisallegation is sustained. '(2) Case 39-CA-968 alleges that on or about Novem-ber 3, 1981, the Respondent, at its Hamilton StandardDivision facility, by Roger Peterson, its general foreman,threatened employees during a first-step grievance meet-ing, "with warnings, suspensions and other unspecifiedreprisals if they continued to process grievances and en-gaged in other protected concerted activities." The em-ployees involved in this alleged transaction were AliceSherfield and shop steward Mark Wilson.The Respondent denies the allegations in both cases.In relation to Case 39-CA-968, the Respondent assertsthat the Union filed a grievance as to the alleged miscon-duct by Peterson pursuant to the grievance-arbitrationprovisions of the collective-bargaining agreement. It fur-ther asserts that when the Union, at the fourth step ofthe contractual grievance procedure withdrew the griev-ance, the Company sought to have the dispute resolvedthrough arbitration. As such, the Respondent contendsthat the allegations of Case 39-CA-968 should be de-ferred to arbitration pursuant to the doctrine enunciatedby the Board in Collyer Insulated Wire, 192 NLRB 837(1971). The General Counsel and the Charging Partycontend, inter alia, that in view of the allegation in-volved, which basically asserts that the Respondent'sagent interfered with the employees' access to the griev-ance machinery, the matter is not deferable to arbitra-tion.Based on the entire record in this proceeding, includ-ing my observation of the demeanor of the witnesses,and after reviewing the briefs filed, I make the followingI In the charge it was alleged that Slamon was denied a promotion.However, that aspect of her charge was not pursued by the GeneralCounsel.FINDINGS OF FACTI. JURISDICTIONIt is admitted that United Technology Corporation is aDelaware corporation with its principal office in Hart-ford, Connecticut, and with facilities at other locations inConnecticut. Annually, the Respondent sells and shipsproducts valued of S50,000 directly to points located out-side the State of Connecticut. It therefore is concludedthat the Respondent is an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7) ofthe Act.II. THE LABOR ORGANIZATIONS INVOLVEDThe plant involved in Case 32-CA-758 is located inEast Hartford, Connecticut, and the production andmaintenance employees of this plant are represented byLocal Lodge 1746. The plant involved in Case 39-CA-968 is located in Windsor Locks, Connecticut, and itsproduction and maintenance employees are representedby Local Lodge 743. District 91, the Charging Party inCase 39-CA-968 is a council of several local lodges ofthe International Association of Machinists and Aero-space Workers, AFL-CIO, which are located in Con-necticut. Lodge 1746 and Lodge 743 are constituentmembers of District 91, the latter being, in effect, an in-termediate body between the local lodges and the Inter-national Union. It is admitted and I find that Lodges1746 and 743 and District 91 are labor organizationswithin the meaning of Section 2(5) of the Act.III. CASE 39-CA-758Jacquelyn Slamon commenced her employment atPratt & Whitney on August 29, 1979, where she hasworked until obtaining a leave of absence in September1981, so that she could work for the Union. When shefirst came to the Company she was assigned as a laborgrade 8,2 to the toolroom which is department 34. Atvarious fimes during her employment and since aboutApril 1980, Slamon has occupied, on behalf of theUnion, the positions of union steward and shop steward.In this respect, she testified that, when she was first ap-pointed as a union steward, she attended a 10-weekcourse run by a business agent, which was designed toreview and analyze the terms and conditions of the col-lective-bargaining agreement.On March 17, 1980, Slamon was sent to a company-run school for a course in machining.3However, duringthe first week of the course, Slamon was injured whileoperating a grinding wheel and she had to drop out ofthe school. She also was out from work for about 6weeks due to the injury. Thereafter, on April 14, 1980,she returned to work in the toolroom where she request-ed to be sent back to the school when it was next in ses-sion. This request was denied by her forman and shefiled a grievance relating to the denial. She also filed a2 For purposes of earnings, the lower the number of the labor grade,the higher the employee's hourly rate.3 To get into this school. an employee needs a favorable recommenda-tion for his or her foreman.565 DECISIONS OF NATIONAL LABOR RELATIONS BOARDgrievance asserting that the department superintendenthad verbally harassed her. Both of these grievances wereresolved in the grievance procedure and resulted in anapology from the superintendent and a promise that,when the school was resumed, she would be enrolled.However, in September 1980, 2 days before the schoolwas scheduled to start, it was canceled, apparently be-cause of layoffs that were occurring at that time. In addi-tion, it is noted that, while employed in the toolroom,Slamon filed another grievance asserting that she wasnot being given an opportunity to rotate on the variousfunctions of the department (specifically operating thegrinding wheel). This too was settled in her favor.On October 20, 1980, Slamon was transferred to thesecond shift of department 1423 as a labor grade 8. Theforeman for this shift was Guy Brennen. This is a ma-chine department where all the employees have the samejob code and operate verticle turret lathes. According toBrennen, the operation of these lathes is a highly skilledjob. He testified that the employees in the departmenteither have labor grade 6 or 8 designations, but that thebasic grade is labor grade 6. That is, according to Bren-nen, the labor grade 8 designation is essentially used foremployees when they come into the department and aretrainees. He testified that except for such trainees, all ofthe other employees are at labor grade 6 and that alltrainees are expected to make that grade after about ayear or be transferred to other departements. He furthertestified that there need not be any openings for a laborgrade 6 as a precondition for a promotion and that, if hesee that an employee has learned to do the job, the em-ployee may be promoted to that grade in as short a timeas 6 to 7 months. Brennen also testified that an employ-ee's prior experience in the plant, including experience inthe tool shop, does not qualify that employee for a pro-motion within a shorter than normal time, as those func-tions are dissimilar to the operation of the department'slathes. Thus, Brennen states that a trainee's past work ex-perience is irrelevant to him, and that his decision to pro-mote a person from labor grade 8 to labor grade 6 woulddepend solely on his observation of the employee's abili-ty to do his or her work.In October or early November, Slamon requested atransfer to the third shift because of a personal hardshiprelating to her family. This request was granted and onNovember 17 she went onto the third shift with the un-derstanding that the transfer was to last for only 3months. The foreman of the third shift was ShirleyBissom. During her tenure on the third shift, Slamon re-ceived a verbal warning for absenteeism and an adversequality review. As to the quality review, Slamon testis-fled that she filed a grievance which was settled in herfavor. During her time on the third shift, Slamon had nocontact with Brennen, who, to that point, had supervisedher for less than 1 month.On February 2, 1981, Slamon returned to the secondshift of department 1423. On that same day, another em-ployee, Gaylin Saws, was promoted to labor grade 6,after having been employed in the department for aboutI year.According to Slamon, during the first 2 weeks of herreturn to the second shift, and after having heard arumor that the school was going to be reinstated, she ap-proached Foreman Brennen and asked him what she hadto do to get into the school.4Slamon testified that hesaid that she would have to be recommended by him,whereupon she said: "With all my experience and every-thing, what do I have to do to get upgraded to a laborgrade 6?" According to Slamon, Brennen said that thiswas a matter which was strictly up to his recommenda-tion and that, if she kept her nose clean and continued todo the good work she was doing, he would possibly rec-ommend her.On the following day (February 11), Slamon askedBrennen if she could see her personnel records, thereason being to see if there was anything in her recordswhich would hold her back either from going to theschool or being promoted. She testified that Brennenbrought her the records which she inspected at his desk.She states that, after reviewing the records, she toldBrennen that she could not see anything in them whichwas holding her back, either with respect to going to theschool or getting a promotion.5According to Slamon,Brennen at that point tossed some small packets over toher and said: "This is your problem." She states thatwhen she asked him what he meant, Brennen said:"Right here, what I'm showing you." Slamon testifiedthat when she opened the packets, she found that theycontained her previously filed grievances. She assertsthat she thereupon became disgusted and left the office,feeling that this was typical of the way a foreman reacts.Following the above-noted incident, Slamon did notfile a grievance about it. In fact, she testified that she didnot even mention the incident to anybody until aboutJuly 1981 despite her belief that she had been unfairlypassed over for promotion by other less senior and quali-fied employees, such as Gaylin Saws. In this respect, shetestified that, during a conversation with the Union'spresident and legal counsel regarding an allegation byher of sex discrimination, she happened to mention herconversation with Brennen and was told that it was agrievable matter.Brennen testified that, when Slamon first came into hisdepartment, he had a lengthy conversation with herwherein she related her prior work experience in thetoolroom and her experience at the school. He in turntold her about the work of the department and indicatedthat his observation of her work would be the basis onwhich he would evaluate her performance.Brennen states that, after Slamon returned to thesecond shift on February 2, she asked him about going tothe school and that she also asked what it would take toobtain a promotion. He asserts that he told her thateither a promotion or being sent to school would bebased on his evaluation of her work and that he had not,as yet, seen enough of her work to make such an evalua-tion. With respect to the school, Brennen testified that he4 In fact the school was never reinstated, at least up to the time of thehearing.H Based on Slamon's testimony as a whole, including her pretrial affi-davit, it seems to me that at the time of her conversation with Brennenshe expected to be promoted immediately (if not sooner), despite the factthat she had worked in the department for less than 3 months.566 UNITED TECHNOLOGIES CORP.had received no information, nor heard any rumors tothe effect that the school was being resumed. (In fact, tothe time of the hearing, the school was not reinstated.)According to Brennen, Slamon asked to see her per-sonnel records on February 11. He states that he there-upon gave her her attendance records, after which hegave her the personnel records maintained in the depart-ment, the latter being kept in small packets. Brennenstates that, as far as he could recall, he gave Slamon twopackets of papers which he had never looked at prior tothis occasion.6He denied that he tossed any packets toSlamon or that he told her that they were the reason shewas not being promoted.In this case, the bottom line involves a choice betweenthe respective versions of the events as given by Slamonas opposed to the version given by Brennen. Based onthe record as a whole, I shall credit the testimony ofBrennen, who in my opinion testified in a straightfor-ward and candid manner. Thus, on demeanor grounds, Iwas impressed with Brennen's testimony than I was withSlamon's testimony. Moreover, it is noted that Slamon'saccount strains credulity. By her version, despite beingfamiliar with the labor agreement (having been a unionsteward and shop steward), despite her belief that shehad been unfairly passed over for a promotion, and de-spite her demonstrated lack of inhibition in filing griev-ances, she nevertheless did not mention her alleged con-versations with Brennen to anyone until about 5 monthsafter the fact.Based on all of the above, it therefore is my opinionthat the General Counsel has failed to prove, by a pre-ponderance of the evidence, the allegations in Case 39-CA-758. Accordingly, it is recommended that the com-plaint in that case be dismissed.Iv. CASE 39-CA-968It is initially noted that I was favorably impressed withthe testimony and demeanor of Alice Sherfield and shopsteward Mark Wilson. As they each gave their testimonyin a candid manner, and as their evidence was mutuallycorroborative, I shall credit their versions of the eventsdescribed below.Sherfield has been employed at the Hamilton-Standardfacility for about 4 years. She worked in department 311where her foreman was Marcel Cote and the GeneralForeman was Roger Peterson. At the time of theseevents, Sherfield was not a member of the Union andhad never had the occasion to file any prior grievances.It appears that, for a period of some months before theincident herein, Sherfield had been talked to by Coteconcerning rejects in her work. However, no disciplinaryaction was taken against her for this or any other reason.At the same time, she apparently felt that Cote was sin-gling her out about rejects and that his attitude towardher was marked by a degree of brusqueness when sheasked him to explain certain procedures.On October 20, 1981, Sherfield asked Cote for someparts and he tossed them toward the bench where she' According to Brennen, all of the employees' personel papers whichare maintained in the department are kept in these 5- by 7-inch packets.He testified that the packets would contain, inter alia, an employee'schange of status reports and grievancesworked. The parts involved were in a plastic bag andweighed, in toto, about a third of an ounce. It was Sher-field's perception that Cote was throwing the parts ather in a state of pique and with this feeling she told himthat she wanted to see a shop steward. As the regularshop steward for the department was away, MarkWilson was called down. He spoke to Sherfield to ascer-tain her complaint, and she told him that Cote hadthrown the parts at her. She also related her belief thatCote had not been treating her fairly for some time. Spe-cifically, she told Wilson that Cole on various occasionshad ignored her when she asked him questions. WhenWilson spoke to Cote, the latter denied that he hadthrown the parts at Sherfield.On October 22, Sherfield, with Wilson's assistance,filed a formal grievance which stated:Statement of Grievance and Facts Involved: I grievethat I have been repeatedly harassed, intimidated,and discriminated against by foreman Cody [sic],culminating in an act of aggression against me bysaid foreman on 10-20-81.Remedy Requested: That this practice of harrass-ment by foreman Cody immediately cease anddesist, and that forman Cody be properly instructedas to his attitude in employee-management relations.On November 2, 1981, a first-step grievance meetingwas held and was attended by Wilson, Sherfield, Cote,and Peterson. At the start of the meeting, Peterson readthe grievance out loud, and asked Sherfield what shemeant in terms of the alleged harassment, intimidation,and discrimination. In response, Peterson was told thatCote had thrown a bag of parts at her, and Cote deniedthat he had done so. Peterson then went on to tell Sher-field that she had had a lot of rejects. Mark Wilson saidthat they were not there to talk about rejects and thatthis had no bearing on the grievance. When Petersonkept on talking about the reject problem, Wilson said,sotto voce, that he would have to wait to talk to some-one who was intelligent. Upon hearing this, Petersoncalled a halt to the meeting and ordered Wilson out ofhis office.On the following day, November 3, the same peopleresumed the first-step grievance meeting. At this meet-ing, Peterson appeared with Sherfield's reject recordsand again resumed on that note. He kept on this subjectdespite Wilson's complaint that the grievance was notabout her rejects. Indeed it appears from the testimonyof Cote that he and Peterson viewed the meeting as anappropriate forum to improve Sherfield's work perform-ance. At some point during the meeting, Cote explainedthat he had not intended to throw the parts at her, buton her bench and that, if he did anything to offend her,he apologized. Peterson then said that they should allforget the matter and get back to work. A short recesswas held, after which Wilson said that he and Sherfieldwanted to process the grievance further. When Petersonasked what they wanted, given Cote's apology, Wilsonsaid that they wanted the remedy requested in the griev-ance. Peterson denied the grievance and Wilson indicat-567 DECISIONS OF NATIONAL LABOR RELATIONS BOARDed that they were going to appeal to the second step. Asthe people involved were getting ready to leave, Peter-son turned to Sherfield and told her that the Companyhad been nice to her, that she had been observed usingthe phones a lot, and that the Company had not disci-plined her for her rejects. Wilson responded that, if any-body walked by, they could misconstrue Peterson's state-ments as a threat. Peterson said it was not a threat, butthat he was telling Sherfield what could and wouldhappen. Foreman Cote conceded that the comment byPeterson could have been interpreted (although not in-tended) as a threat to the effect that, if Sherfield did notwithdraw her grievance, the Company would take disci-plinary action against her.On November 6, 1981, the Union filed, at the thirdstep, a grievance which stated:Statement of Grievance and Facts Involved: TheUnion grieves that General Foreman Peterson in-timidated, coerced and harassed Steward MarkWilson and Alice Sherfield at the first written step(1) of the grievance procedure by threatening disci-plinary action if the grievance was carried furtherin the procedure.Remedy Requested: That the company immediatelystop these contract violations and General ForemanRoger Peterson be properly disciplined and rein-structed for his misuse, abuse and violation of thecontract.After the above-noted grievance was denied at thethird step, the Union withdrew it on January 27, 1982,"without prejudice." However, on January 28, the Com-pany filed its own grievance which stated:Statement of Grievance and Facts Involved.The parties to the labor agreement (HamiltonStandard Division of United Technologies Corpora-tion and Lodge 743 of the I.A.M.A.W.) have a dis-pute resulting in this grievance.The union (Local Lodge 743) by its officers and/oragents has alleged that the company's GeneralForeman, Roger Peterson, intimidated, coerced, andharassed Steward Mark Wilson and Alice Sherfieldat a Step 1 grievance meeting by threatening disci-plinary action if the grievance was carried furtherin the grievance procedure.Notwithstanding the union's mistake in its allega-tions concerning General Foreman Peterson, it hasrefused to withdraw, with prejudice, its grievance(submitted on 11/6/81).Remedy Requested By the Company:That the union, by its officers and agents, immedi-ately apologize in writing to General ForemanRoger Peterson for being mistaken in their oral andwritten allegations, and that it withdraw the griev-ance (submitted 11/6/81) with prejudice.When the Union denied the Company's grievance, theRespondent appealed to the fourth step on February 18,1982. A fourth-step meeting was held on March 17,where it appears that the Company asked the Union foran apology for the filing of the Union's grievance of No-vember 6, 1981. On March 20, 1982, the Union, by letter,denied the Company's grievance. When the Respondentrequested that its grievance be submitted to arbitration,the Union refused and asserted that the Company'sgrievance was not arbitrable under the collective-bar-gaining agreement. No futher actions on the respectivegrievances were taken apart from the filing of the instantcharge) and, according to Sherfield, her relationship withCote and Peterson has significantly improved since theincidents noted above.It is my opinion that the issue involved in Case 39-CA-968 is not one in whch I can compel the Union toutilize the contractual grievance-arbitration procedure inliew of an unfair labor practice proceeding. In GeneralAmerican Tranportation, 228 NLRB 808 (1977), ChairmanMurphy, in the swing vote, stated that although theBoard had the authority to defer to arbitration certainunfair labor practice allegations regarding the interpreta-tion or application of a collective-bargaining agreement,she would not compel a charging party to pursue arbitra-tion in cases "which involve unfair labor practice allega-tions affecting individual rights under Section 7 of theAct."7In a companion case issued the same day, RoyRobinson Chevrolet, 228 NLRB 828 (1977), the Board, bymajority decision, held that it would continue to defer toarbitration, under the Collyer doctrine, 8(a)(5) caseswhich essentially involved contract disputes. Thus, thecurrent state of the law appears to be that the Board willno longer compel a charging party to utilize the contrac-tual arbitration procedure in lieu of the unfair labor prac-tice provisions of the Act in cases involving allegationsof sections of the Act other than 8(a)(5).8Moreover, in acase such as this, where the allegation involves the al-leged interference with the utilization of the grievanceprocedure itself, it would be inappropriate to compel theUnion to utilize the arbitration forum as the means to re-solve the issue.9As to the merits of the allegation, I have noted abovemy conclusion that I have credited the testimony ofMark Wilson and Alice Sherfield. As such, it is evidentto me that when Sherfield's grievance was presented atthe first step, General Foreman Peterson, instead of re-spondent to the grievance, took the offensive and soughtto utilize the grievance meeting as a forum to critize herwork. Thus, when Wilson repeatedly noted that Sher-field's grievance did not relate to her rejects, the Compa-7In General American Transportation, supra, Board Members Fanningand Jenkins argued for the overruling of Collyer Insulated Wire, 193NLRB 837 (1971). Board Members Pennello and Walther dissented.a See for example Container Corp. of America, 244 NLRB 318, 321(1979). The deferral concept involved in Collyer should not be confusedwith those cases where the parties have already arbitrated a dispute andwhere the winning party seeks to have the Board defer to the arbitrator'saward under the standards of Spielberg Mfg. Co., 112 NLRB 1080 (1955).Thus, in Roy Robinson Chevrolet, supra, the Board, in an 8(aXS) case, con-cluded that as the issue was one involving contract interpretation, theunion must first go through the arbitral process even if it did not sodesire.9 See for example Ram Construction Co., 228 NLRB 769, 774 at fn. 18(1977).568 UNITED TECHNOLOGIES CORP.ny's representatives continued to harp on this subject, ap-parently with the notion that a good defense consists of avigorous offense. At the conclusion of the first-stepmeeting on November 3, when Wilson and Sherfield re-fused to withdraw the grievance, the evidence establishesto my satisfaction that Peterson told Sherfield, in effect,that the Company had overlooked certain aspects of herwork performance and conduct in the past, but that itcould and would discipline her in the future. It is myopinion that this statement made in the context of thegrievance meeting, was intended and understood as athreat of retaliation against Sherfield because of herdesire to have the grievance heard at the next step. Assuch, it is concluded that the Respondent violated Sec-tion 8(a)(l) of the Act.'10 See Laredo Packing Co.. 254 NLRB I, 2 (1981); Morton's IGA Food-liner, 237 NLRB 667 (1978).CONCLUSIONS OF LAWI. United Technologies Corporation is an employer en-gaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act.2. The Unions involved herein are labor organizationswithin the meaning of Section 2(5) of the Act.3. By threatening employees with discipline if theypursued the processing of their grievances under the col-lective-bargaining agreement, the Respondent has violat-ed Section 8(a)(l) of the Act.4. The unfair labor practices described above effectcommerce within the meaning of Section 2(6) and (7) ofthe Act.5. Except to the extent found above, the Respondenthas not violated the Act in any other manner.[Recommended Order omitted from publication.]569